Case 8:19-cv-02415-DOC-DFM Document 36 Filed 04/23/20 Page 1 of 2 Page ID #:141




   1
   2                                                JS-6
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
        Francisco Duarte,
  11                                           Case:8:19-cv-02415-DOC-DFM
                 Plaintiff,
  12                                           Judgment
          v.
  13
        Leonard R. Morris, in individual
  14    and representative capacity as
        trustee of The R & L Morris
  15    Family Trust dated December 7,
        2017;
  16    Ronda M. Morris, in individual
        and representative capacity as
  17    trustee of The R & L Morris
        Family Trust dated December 7,
  18    2017;
        Roy Castellano; and Does 1-10,
  19
                 Defendants.
  20
  21
  22
  23           Pursuant to Federal Rule of Procedure 68(a), JUDGMENT is

  24   entered in favor of plaintiff Francisco Duarte and against defendants
  25
       Leonard R. Morris, Ronda M. Morris, and Roy Castellano in the amount
  26
       of $3,400 to resolve claims relating to violations of Title III of the
  27
  28   Americans with Disabilities Act. This shall be the total amount paid by


                                           1

       JUDGMENT                                            8:19-cv-02415-DOC-DFM
Case 8:19-cv-02415-DOC-DFM Document 36 Filed 04/23/20 Page 2 of 2 Page ID #:142




   1   Defendants in relation to any liability claimed in the Action, including
   2   all costs, and attorney's fees, otherwise recoverable in the Action by
   3
       Plaintiff.
   4
   5         Additionally, within 180 days, defendants Leonard R. Morris,
   6   Ronda M. Morris, and Roy Castellano shall:
   7
             1. Provide accessible paths of travel leading to the restroom at
   8
   9                the property located at 539 W. Valencia Drive, Fullerton,
  10                California,   in   compliance   the   2010       Americans   with
  11
                    Disabilities Act Standards for Accessible Design.
  12
             2. Maintain the property in compliance with applicable
  13
  14                accessibility standards.
  15
             3. Make the property available for inspection by Plaintiff upon 10
  16
                    days written notice, served by certified mail.
  17
  18
  19          _________ By:__________________________________________
       Dated: 04-23-2020
                             Hon. DAVID O. CARTER
  20
                             United States District Judge
  21
  22
  23
       Presented by:
       Dennis Price, Esq.
  24
       858-375-7385
  25
       dennisp@potterhandy.com
  26   Attorney for Plaintiff
  27
  28


                                               2

       JUDGMENT                                                  8:19-cv-02415-DOC-DFM
